June 9, 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Whitehall Funds (the Trust) File No. 33-64845 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Christyn A. Rossman Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esq. U.S. Securities and Exchange Commission
